Citation Nr: 0024247	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to February 12, 1998 
for service connection for residuals of a left hip fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran served on active duty from March 1995 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Baltimore, Maryland, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1998, the RO granted service connection for 
residuals of a left hip fracture, and assigned an effective 
date of February 12, 1998.  The veteran claimed entitlement 
to an effective date prior to February 12, 1998 for service 
connection for residuals of a left hip fracture.  In January 
1999, the RO denied the claim and the veteran appealed.


FINDINGS OF FACT

1.  On February 12, 1998, VA received the veteran's claim of 
entitlement to service connection for residuals of a left hip 
fracture.

2.  In a September 1998 decision, the RO granted service 
connection for residuals of a left hip fracture and assigned 
an effective date of February 12, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 1998 
for service connection for residuals of a left hip fracture 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998, the RO granted service connection for 
residuals of a left hip fracture, evaluated as 10 percent 
disabling, and assigned an effective date of February 12, 
1998.  The veteran claimed entitlement to an effective date 
prior to February 12, 1998 for service connection for 
residuals of a left hip fracture.  In January 1999, the RO 
denied the claim and the veteran appealed.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1999).  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The veteran's service medical records include a physical 
evaluation board (PEB) report, dated in January 1996, which 
indicates that the veteran was unfit for duty due to chronic 
left hip pain, status post femoral neck stress fracture with 
closed reduction and screw fixation, evaluated as 10 percent 
disabling. 

The veteran argues that he filed a claim for disability 
during service, on February 12, 1996.  Specifically, he 
argues that he filed his claim with a man who identified 
himself as a VA representative at Ft. Benning.  He has 
submitted a completed copy of an application for disability 
(VA Form 21-526), which indicates that the veteran signed the 
form on February 12, 1996 (hereinafter "February 1996 VA 
Form 21-526").  He further argues that he did not pursue his 
claim with VA until February 1998 because he was told 
(apparently by a VA representative at Ft. Benning, although 
this is not entirely clear) that his severance pay of $1,953 
would have to be recouped, at about $95 per month, before he 
could begin receiving monthly VA benefits.  

A review of the claims file shows that the veteran was 
separated from service in March 1996.  Notwithstanding the VA 
Form 21-526 dated in February 1996 which has been submitted 
by the veteran, the earliest record of a claim for service 
connection is found in a VA Form 21-526, received on February 
12, 1998 (the veteran's arguments and submitted evidence are 
discussed in greater detail infra).  Therefore, the earliest 
date upon which VA may be considered to have received the 
veteran's claim for service-connection is February 12, 1998.  
Based on the foregoing, the earliest date for which 
entitlement to service connection for residuals of a left hip 
fracture may be granted is the date of receipt of the 
veteran's claim, which is February 12, 1998.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  

In reaching this decision, the Board has considered the 
veteran's arguments.  However, the Board notes that the 
February 1996 VA Form 21-526 does not bear a date stamp or 
other indication showing that it was received by VA.  In 
addition, item #7 of a "DTAP Date Collection Worksheet" 
(Control Form Circular 20-91-14) (hereinafter "DTAP 
worksheet"), received on February 20, 1996, indicates that a 
VA Form 21-526 was not submitted when the veteran received 
his DTAP material.  Furthermore, a review of item #2B of the 
veteran's VA Form 21-526, received on February 12, 1998 
(hereinafter "February 1998 VA Form 21-526"), shows that 
the veteran indicated that he had not previously filed a 
claim for disability compensation with VA.  The Board also 
notes that the RO's cover letter notifying him of its grant 
of service connection for residuals of a left hip fracture, 
dated in October 1998, shows that the RO informed the veteran 
that recoupment of his severance pay would begin retroactive 
to March 1998.  Therefore, his assertion that he did not 
pursue his claim until February 1998 because he thought that 
his severance pay was being recouped is unsupported by any VA 
communication.  Finally, the Board has considered a March 
1996 letter from the RO to the veteran, which contains 
several references to his "10 percent" "service-connected 
disability."  However, the 10 percent evaluation appears to 
have been adopted straight from the PEB report, as there is 
no indication (or assertion) that the veteran had been 
afforded an examination for VA benefits prior to that time.  
In fact, the RO's letter clearly states that it was a 
notification that his application for vocational 
rehabilitation benefits had been denied.  Of particular note, 
the first line of the second paragraph states, "The 
Department of Veterans Affairs evaluated your service-
connected disability (or disabilities) for the sole purpose 
of determining your basic eligibility for VA vocational 
rehabilitation benefits" (emphasis added).  Accordingly, 
when read in context, this letter does not show that the 
veteran had filed a disability claim prior to February 12, 
1998.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to an effective date prior to 
February 12, 1998 for service connection for residuals of a 
left hip fracture is not warranted.


ORDER

An effective date prior to February 12, 1998 for service 
connection for residuals of a left hip fracture is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

